     CASE 0:17-cv-03058-SRN-HB Doc. 274 Filed 12/05/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                    District Court Case No. 17-CV-3058
     --against--                    (SRN/HB)

LINDSEY MIDDLECAMP,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,       District Court Case No. 18-CV-466
                                    (SRN/HB)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--                    District Court Case No. 20-CV-01929
                                    (SRN/HB)
JAMIE KREIL,


                   Defendant.
        CASE 0:17-cv-03058-SRN-HB Doc. 274 Filed 12/05/20 Page 2 of 2




      I, BROCK FREDIN, proceeding pro se, hereby certify that:

      I met and conferred with opposing parties by:

      1. I did not meet and confer as any communication with Defendants is being
         manipulated and misconstrued for their ulterior purpose to restrict free speech and
         retaliate.
      2. I also did not meet because it’s this is an emergency motion and Defendants would
         obviously disagree and refuse to be reasonable.


      Discussing the following motion:

      PLAINTIFF’S MOTION TO VACATE

      As a result of the meet-and-confer, the parties:
      (Check the box that applies.)

      R Do not agree on the resolution of any part of the motion.

          Agreed on all or part of the motion and request that the Court incorporate the
          following agreement in an order:




Dated: December 4, 2020


                                                    s/ Brock Fredin
                                                    Brock Fredin
                                                    Saint Croix Co, WI
                                                    (612) 424-5512 (tel.)
                                                    brockfredinlegal@icloud.com
                                                    Plaintiff, Pro Se
